Attorney:
MICHAEL FAILLACE

Case 1:21-cv-00437-RA Document 23 Filed 04/21/21 Page 1of1
MICHAEL FAILLACE & assocaes
60 EAST 42NQ STREET

5 3 226 5
NEW YORK NY 70165

UNITED STATES DISTRICT COURT-SGUTHERN DISTRICT
OF NEW YORK
MARXLENIN GALINDO GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED
Plalntiff

2280 BRONX LLC (D/B/A KENNEDY FRIED CHICKEN), ET AL.
Defendant

elas F County, State of: he QeMore Nok fares Dayekh being sworn,
says: Deponent is not 4 party herein, is over the age of 18 years and resides if the Stateof:_Nituc Yo/is

On at OF amifiny at:

Depénent served the within: summons & FIRST AMENDED COMPLAINT; NOTICE OF INTENTION

index / case #: 1:24-CV-00437
AFFIDAVIT OF SERVICE

r |

 

On which were set forth the Index No., herein, and date of filing

On: NAJIBULLAH MOHAMMAD C/O KENNEDY FRIED CHICKEN
{herein after called the recipient) therein named.

 

 

 

 

["] individuat By delivering a true copy of each to sald raciplent personally; Daponent knew the parson ao served to be the person
described In as aad recipiant therein
Lt ' a ) et C ees)
iy Suitable Age By defivering thereat a true copy of each to; (7 AICISCO 92. €CO-USO,
person a person of suitable age and discretlon.Sald premises |g recipients [ } Actual Place of Residence
. Je-TActuat Place of Business within the State.
] Affixing fo By affixing a true copy of sach to the deor of sald premises which |s recipients [ ] Actual Place of Residence
Boor { ] Actual Pisce of Business, within the State
Deponent was unable with due diligence te find reciplent or parson of sultable age and discretion thereat having called
thare
“A
[| Corporation By delivering thereat a true copy of each to; -
or personally, Deponent knew sald corporation / partnerahip so sarvad to be tha corporation / partnership described in said
Partnership aforementioned document as said recipient and knew sald individual tc ba thereof.
[é}-Ralting Within 20 daye of such delivery, or affixing, deponent enclosed a copy of sa ; In a postpaid envelope property addressed
rGhual Place of Business

A corti

Military
Service

to recipient at raciplents fast known [ ] Actust Place ol Realdenc
at 1 NQ4S 7

and deposited sald anvelope In an official depository under the sxclusive care and custody of the U.S. Postal Service within
New York State. The envelope bore the legend “personal and confidental and did nat Indicateon the outelde, tharsof
by retum address or otherwise that the communication was from an attorney or concerned an action agalnat the defendant.

Tatack har,

[*] Male t ] White skin ] 14:20 Yrs { ] Under 5’ { ] Under 700 Lhe
[ ] Female { ]Black skin [ ]Brownhalr £ has Yrs [ 1] 83-63" [ ]100-130 Lbs

{ } Yallow skin E ] Gray hair [ ] 34-60 Yrs - [-Te'ar-5'0" [, .] 1945460 Los

{7 Brown skin [ ]Blondohair [ ] 61-65 Yrs [ ] s'9"-8'0" {-T761-200 Lbs

{ ] Redskin [ ]Redhalr ‘§[ ]Over6B Yrs (€ J] Over" { } Over 200 Lbs

Other Identifying Features

 

| asked the person spoken to whether reciplent was in active military service of the United States or the State of
New York in any capacity whatever and racelved a negative reply. The source of my Information and tha grounds of my belief

are the conversations and observations above narrated, —

[| Subpoana Fee Tenderaif In the Amount Of egennee ee ————

 

 

- 7 (Print nema below signaturd) é

Zen a rip 0 cy

 

  
 

NOTARY PUBLIC, STATE OF NEW YORK
Registration No. 01A6300961

oo Work Order No.

FilaNo, = 1:21 '

 

532265

 
